DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, 12, 18-29, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Urasaki et al. (US 2011/0241055) (“Urasaki”), Andrews (US 2007/0164454), van d Ven et al. (US 2013/0020929) (“Ven”), and Neftin et al. (US 2014/0204585) (“Neftin”). 
With regard to claims 1 and 10, figure 2(b) of Urasaki discloses a light emitting device comprising: a metal lead frame 105 including a first lead (left lead electrode 105, fig. 2(b)) and a second lead (right lead electrode 105, fig. 2(b)), a first bonding pad (left Ni/Ag plating film 104, fig. 2(b)) on the first lead (left lead electrode 105, fig. 2(b)): a second bonding pad (right Ni/Ag plating film 104, fig. 2(b)) on the second lead (right lead electrode 105, fig. 2(b)): the structure 110 including walls 103 extending from a first area (“specific location on the bottom of an optical semiconductor element mounting region (recessed part) 200”, par [0056]) of the structure 110 proximate to the metal lead 
Urasak does not disclose a structure comprising plastic containing metal particles molded on the first lead and the second lead; the structure being at least 5 mm deep, and the structure comprising a top opening that is at least three times as large as a bottom area: and an encapsulant partially filling the structure, the encapsulant forming a planar surface that meets with the walls of the structure and is situated below a top edge of the structure

Andrews does not disclose that the structure being at least 5 mm deep, and the structure comprising a top opening that is at least three times as large as a bottom area: and an encapsulant partially filling the structure, the encapsulant forming a planar surface that meets with the walls of the structure and is situated below a top edge of the structure. 
However, fig. 5A of Ven discloses and an encapsulant (“encapsulant material “, par [0148]) partially filling the structure 502, the encapsulant (“encapsulant material “, par [0148]) forming a planar surface that meets with the walls of the structure 502 and is situated below a top edge of the structure 502.
Ven does not disclose that the structure being at least 5 mm deep, and the structure comprising a top opening that is at least three times as large as a bottom area. 
However, figure 2B of Neftin discloses that the structure being at least 5 mm deep (“a reflector having a typical depth d of 10 millimeters”, par [0057]), and the structure 18 comprising a top opening that is at least three times as large D as a bottom area (area of reflector interconnect 12 under LED package 30, fig. 2B).
Therefore, it would have been obvious to one of ordinary skill in the art to form the resin molding of Urasaki with the silver chrome metal flakes as taught in Andrews in order to provide reflectivity.  See par [0058] of Andrews. 
It would also have been obvious to one of ordinary skill in the art to form the sealing resin of Urasak partially filling the reflector cup as taught in Ven in order to 
It would also have been obvious to one of ordinary skill in the art to form the reflector of Uraski with the dimension as taught in Neftin in order to efficiently reflect light that is emitted by the LED and facilitate dissipation of heat that is generated by LED package.  See par [0056] of Neftin. 
With regard to claims 2 and 12, Uraski disclose that the first lead (left 105) and the second lead (right 105) do not extend beyond lateral sides of the light emitting device 110.
With regard to claim 18, Uraski and Andrews do not disclose that a layer of wavelength converting material formed over the LED die, the layer of wavelength converting material being disposed between the LED die and the encapsulant.
However, figure 5C of Ven discloses that a layer of wavelength converting material 523 formed over the LED die 524, the layer of wavelength converting material 523 being disposed between the LED die 524 and the encapsulant 526.
Therefore, it would have been obvious to one of ordinary skill in the art to form the optical semiconductor element of Uraski with a lumiphor coated on the surface of the solid state emitter as taught in Ven in order to adjust the color that is emitted from the solid state lighting device.  See par [0152] of Ven.  
With regard to claim 19, Uraski and Andrews do not disclose depositing a layer of wavelength converting material over the LED die before the structure is filled with encapsulant.

Therefore, it would have been obvious to one of ordinary skill in the art to form the optical semiconductor element of Uraski with a lumiphor coated on the surface of the solid state emitter as taught in Ven in order to adjust the color that is emitted from the solid state lighting device.  See par [0152] of Ven.  
With regard to claim 22, Urasaki does not disclose that the structure is electrically conductive.
However, figure 4C of Andrews disclose that the structure (“conductive silicone gel”, par [0058]) is electrically conductive (“conductive silicone gel”, par [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the resin molding of Urasaki with the conductive silicone gel as taught in Andrews in order to provide reflectivity.  See par [0058] of Andrews. 
With regard to claim 23, Urasaki does not disclose that the first material is electrically conductive.
However, figure 4C of Andrews disclose that the first material (“conductive silicone gel”, par [0058]) is electrically conductive (“conductive silicone gel”, par [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the resin molding of Urasaki with the conductive silicone gel as taught in Andrews in order to provide reflectivity.  See par [0058] of Andrews. 

	
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Urasaki et al. (US 2011/0241055) (“Urasaki”), Andrews (US 2007/0164454), van de Ven . 
With regard to claims 4 and 14, Urasaki, Andrews, Ven, and Neftin do not disclose that the structure is shaped as a compound parabolic concentrator. 
However, figure 1 of Kuenzler discloses that the structure 106 is shaped as a compound parabolic concentrator (“compound parabolic”, par [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the reflector of Uraski shaped as a compound parabolic as taught in Kuenzler in order to provide a directional lamp having rotational symmetry about an optical axis.  See par [0024] of Kuenzler.  

Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Urasaki et al. (US 2011/0241055) (“Urasaki”), Andrews (US 2007/0164454), van de Ven et al. (US 2013/0020929) (“Ven”), Neftin et al. (US 2014/0204585) (“Neftin”), and Bogner et al. (US 2008/0265266) (“Bogner”).
With regard to claim 5, Urasaki, Andrews, Ven, and Neftin do not disclose a metal film coating formed over the walls of the structure.
However, figure 2 of Bogner discloses a metal (“aluminum”, par [0024]) film coating 10 formed over the walls 14 of the structure 2.
Therefore, it would have been obvious to one of ordinary skill in the art to form the cup of Urasaki with the aluminum on the reflective surface as taught in Bogner in order to increase the reflectivity of the reflector.  See par [0024] of Bogner. 

However, figure 2 of Bogner discloses a reflective material (“reflective material”, par [0075]) disposed on the walls 14 of the structure 2.
Therefore, it would have been obvious to one of ordinary skill in the art to form the cup of Urasaki with the aluminum on the reflective surface as taught in Bogner in order to increase the reflectivity of the reflector.  See par [0024] of Bogner. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Urasaki et al. (US 2011/0241055) (“Urasaki”), Andrews (US 2007/0164454), van de Ven et al. (US 2013/0020929) (“Ven”), Neftin et al. (US 2014/0204585) (“Neftin”), and Koya et al. (US 2013/0043502) (“Koya”).
With regard to claims 16-17, Urasaki, Andrews, Ven, and Neftin do not disclose that the LED die is less than 2 mm wide and first bonding pad and the second bonding pad are more than 2 mm wide.
However, figure 2(b) Koya discloses that the light emitting device 10 is formed so as to have a width (i.e., the width of the package 13) of about 3 mm.  See par [0028].  Figure 2(b) of Koya shows a LED die 11 of less than about 2 mm wide and first wire bonding part 1211 and second wire bonding part 1222 are more than 2 mm wide.
Therefore, it would have been obvious to one of ordinary skill in the art to form the optical semiconductor element of Urasaki with the dimensions as taught in Koya in order to provide a high-reliability light emitting device.  See par [0019] of Koya. 

Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1, 4-6, 10-12, 14, 15, 17, 19, and 22 have been considered and are addressed in the new rejection stated above.  Claims 2, 18, and 23 depend on claims 1 and 10 and are address above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.